Citation Nr: 0429583	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right diaphragm paralysis due to a 
carotid endarterectomy performed a by VA on September 12, 
2000.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
June 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida where 
the RO denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for postoperative 
residuals of right diaphragm paralysis.  

During the course of this appeal, the veteran filed a claim 
for a total rating based on individual unemployability.  This 
issue is referred to the RO for appropriate development and 
rating action.  

In April 2004, the veteran had a Video Conference hearing 
before the undersigned Board member at the RO.  38 U.S.C.A. 
§ 7107 (c) (West 2003).  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this matter, the veteran asserts that his right diaphragm 
was permanently paralyzed as a result of a carotid 
endarterectomy performed by VA on September 12, 2000.  In 
order for the veteran to prevail with this claim, the 
evidence must 


show that he has (1) additional disability due to his 
September 12, 2000, right carotid endarterectomy VA surgery, 
and (2) that the additional disability is either (a) due to 
(proximately caused by) VA fault of some kind, or (b) was not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (2002).  

At the April 2004 hearing, the veteran testified that he has 
received treatment from VA medical facilities located in 
Martinsburg, West Virginia and Fort Myers in Bay Pines, 
Florida (see hearing transcript, page 13).  The Board notes 
that those records have not been associated with the claims 
file.  

In addition, the veteran testified that he was awarded Social 
Security Administration (SSA) disability benefits in July 
1999 (see hearing transcript, page 14).  These records may 
contain evidence relevant to the veteran's claim; they have 
not been requested.  See Murincsak v. Brown, 2 Vet. App. 363 
(1992).  

The Board notes the medical records of the September 12, 
2000, carotid endarterectomy are incomplete.  Although the 
claims file includes the discharge summary dated on September 
15, 2000, the operation report and inpatient treatment 
records are not of record.  In addition, the summary shows 
that the veteran was to be seen on follow-up at a clinic to 
have the staples removed.  There are no VA outpatient 
treatment records showing follow-up for staple removal.  As 
these documents are relevant to the veteran's claim, they 
should be obtained and associated with the claims file.  

In addition, the Board is of the view that a VA examination 
and opinion are warranted regarding the nature and cause of 
the veteran's right diaphragm disorder.  Prior to September 
2000, the record does not show that the veteran had any 
disorders involving his right diaphragm.  The discharge 
summary of the carotid endarterectomy shows that the veteran 
had a history of cigarette smoking-he smoked one pack per day 
for multiple years.  It was noted that the veteran did fine 
post-operatively and was discharged on post-op day one.  

However, VA outpatient treatment records beginning in 2001 
show that the veteran complained of shortness of breath for 
the first time.  These records include entries suggesting 
that the veteran's right diaphragm disorder may be secondary 
to the September 2000 carotid endarterectomy.  An entry dated 
in March 2001 reflects that the raised diaphragm suggested 
phrenic nerve paralysis.  

The record also includes an opinion requested by the RO 
rendered by Mark W. Sebastian, MD., an Associate Professor of 
Surgery.  Dr. Sebastian essentially opined that it was 
unusual for the veteran to have suffered a permanent injury 
to the nerve supplying his diaphragm as a result of the right 
carotid endarterectomy because the nerve in question was not 
seen during the operation.  The Board notes that the doctor's 
opinion has limited probative value.  It appears that Dr. 
Sebastian was the attending surgeon of the carotid 
endarterectomy in question.  In addition, Dr. Sebastian 
stated that he reviewed the veteran's file; however, the 
doctor's opinion is based on an incomplete record, as 
discussed above.  The doctor also noted that there was no 
indication of the objective documentation of a paralyzed 
diaphragm, or the temporal relationship or type of symptoms 
that render the veteran permanently disabled.  He remarks 
that those data would be critical in the overall assessment 
of the veteran's claim.  This suggests that additional 
development is required.  As noted, the operation report and 
inpatient treatment records regarding the procedure are not 
in the file.  Therefore, another VA examination and opinion 
are warranted.   

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
provided in July 1999, as well as the 
medical records relied upon concerning 
that claim.



2.  The RO or AMC should obtain complete 
medical records of the September 20, 2000, 
carotid endarterectomy performed at the Durham 
VA medical facility.  These records should 
include, but not limited to operative and/or 
surgical reports, surgical pathology reports, 
laboratory reports, nursing notes, doctor's 
orders, medication records, discharge 
summaries/ instructions, admission evaluations, 
authorizations for care, and follow-up, release 
of liability records, follow-up treatment 
records dated after September 12, 2000, (not 
already of record).  If these records are not 
available, it should be indicated in writing.  

3.  In addition, the RO or AMC should obtain 
medical records from the VA medical facilities 
in Martinsburg, West Virginia and Fort Myers, 
Florida.  If these records are not available, 
it should be indicated in writing.  

4.  When the development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate examination, by 
an examiner who was not involved in the 
September 20, 2000, carotid 
endarterectomy, to determine the nature 
and etiology of any additional disability 
involving the right diaphragm disorder, 
including right diaphragm paralysis.  
Send the claims folder to the examiner 
for review, and the examiner should 
indicate that the claims file was 
reviewed.  All necessary tests should be 
accomplished.  The examiner is requested 
to provide an opinion regarding the 
etiology of the disorder by addressing 
the following:  



?	The examiner should provide an 
opinion as to (1) the etiology of 
any disorder of the right diaphragm, 
including right diaphragm paralysis 
and (2) state whether such disorder 
is a residual of the September 12, 
2000, carotid endarterectomy.   

?	If so, the examiner should state 
whether there was carelessness, 
negligence, lack of proper skill, 
error in judgment or similar 
instance of fault, on the part of VA 
in providing care, or should state 
whether the diagnosed disorder was 
not reasonable foreseeable leading 
to any current disorder of the right 
diagram, including right diaphragm 
paralysis.  

5.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should readjudicate the 
issue on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




